Case 20-72604-SCS         Doc 22     Filed 10/02/20 Entered 10/02/20 15:05:02           Desc Main
                                    Document      Page 1 of 2



                   UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF VIRGINIA
                                         NORFOLK DIVISION
____________________________________
In re:                               )
                                     )                       Case No. 20-72604-SCS
ROYAL GOVERNOR,                     )
                                     )
            Debtor.                  )                       Chapter 13
____________________________________)

 ORDER DISMISSING CASE FOR FAILURE TO COMPLY WITH 11 U.S.C. § 109(h)(1)

       The above-captioned bankruptcy case was filed by Royal Governor, pro se, on September

23, 2020. Pursuant to 11 U.S.C. § 109(h)(1), an individual must receive credit counseling from an

approved agency during the 180-day period ending on the date of the filing of the petition to be

eligible to be a debtor under Title 11, unless the individual qualifies for one of the specific

exceptions designated in §§ 109(h)(2), 109(h)(3), or 109(h)(4).

       In Part 5 of the Voluntary Petition, entitled “Explain Your Efforts to Receive a Briefing

About Credit Counseling,” Mr. Governor certified under penalty of perjury: “I received a briefing

from an approved credit counseling agency within the 180 days before I filed this bankruptcy

petition, and I received a certificate of completion.”

       A debtor who makes the foregoing certification is required to attach a copy of the

Certificate of Credit Counseling (“Certificate”). Mr. Governor filed a Certificate on September

28, 2020. The Certificate reflects that Mr. Governor received credit counseling on September 28,

2020, which is after the 180-day period ending on the date of the filing of the petition. None of

the exceptions to the requirement set forth in § 109(h)(1) are applicable in the above-captioned

bankruptcy case.

       Therefore, the Court finds that Mr. Governor is not eligible to be a debtor in the above-

captioned case for failure to comply with § 109(h)(1) and the case must be dismissed.
Case 20-72604-SCS         Doc 22      Filed 10/02/20 Entered 10/02/20 15:05:02          Desc Main
                                     Document      Page 2 of 2



        Accordingly, the Court ORDERS that the above-captioned bankruptcy case is

DISMISSED.

        The balance of the filing fee in the amount of $310.00 remains outstanding.

        It is further ORDERED that the dismissal of this case revests the property of the estate in

the entity in which such property was vested immediately before the commencement of the case.

The Trustee need not file a final report in this case unless property or money was administered.

        The Clerk shall deliver copies of this Order to Royal Governor, the Chapter 13 Trustee,

and all creditors and parties in interest.

        IT IS SO ORDERED.


                                                     /s/ Stephen C St-John
     Oct 2 2020                                      STEPHEN C. ST. JOHN
                                                     United States Bankruptcy Judge




                                      Entered On Docket: Oct 2, 2020
